IN THE     SUPREME COURT OF PENNSYLVANIA
                                  EASTERN DISTRICT


ALINA BURDA (ALINA VOLKOVA),                  :   No. 89 EM 2019
                     Respondent               :




       V.


STEVEN BURDA,
                              Petitioner




                                           ORDER


      AND NOW, this    5th   day of February, 2020, per this Court's order dated December 3,

2019, this matter is dismissed for failure to pay the filing fee. See Pa.R.A.P. 2701(a).